Citation Nr: 0814691	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to October 
1954.

This claim is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is of 
record.

In April 2007 the Board found that new and material evidence 
had been submitted and reopened the veteran's claim of 
entitlement to service connection for a low back disability.  
The issue was remanded for additional development.

There are indications in the claims file that the veteran's 
service medical records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  However, 
there appears to be a relatively full compliment of service 
medical records in the file, including treatment records 
dated in August 1951, December 1951, January 1952, September 
1952, October 1952, December 1952, March 1954, April 1954, 
May 1954, June 1954, October 1954, and dental records dated 
in 1952 and 1954.  Moreover, none of the records reflect any 
fire damage.

Nonetheless, the Board will proceed on the assumption that 
some records have been destroyed in the NPRC fire and provide 
a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
addition, the Board is directed to explain its findings and 
conclusions and consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).




FINDING OF FACT

A low back disability was not manifest in service and 
arthritis of the lumbar spine was not manifest within one 
year of service; current low back disability is unrelated to 
the veteran's service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A March 2002 letter informed the veteran of the VCAA.  It 
discussed the evidence necessary to support a claim of 
entitlement to service connection.  It asked the veteran to 
identify providers of treatment and of any additional 
relevant evidence.

A letter dated in November 2003 asked the veteran to provide 
copies of any private medical records in his possession.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional evidence.  The 
letter also discussed the evidence necessary to support a 
claim of entitlement to service connection.

A May 2007 letter described the development undertaken by VA.  
It also discussed the manner in which VA determines 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
disorders such as arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran maintains that he suffered a back injury in 
service while deployed to Korea.  Specifically, he states 
that his injuries were the result of a shell concussion that 
threw him against a tree.  He has reported that he was 
treated for a back injury in service.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
low back.  On discharge examination in October 1954, the 
veteran's spine was clinically normal.  The summary of 
defects and diagnoses did not include any reference to the 
veteran's spine, and he was found to be qualified for 
discharge.

On VA examination in June 1955, there was no gross visible 
deformity and no muscle spasm.  All movements of the spine 
were within normal limits.  The examiner indicated that 
residuals of an old injury to the back were not found.

A March 1988 VA treatment record indicates the veteran's 
report of back discomfort due to an injury in Korea.  The 
assessment was history of low back syndrome, according to 
patient.

An October 1988 statement from a private physician indicates 
that the author had reviewed the veteran's records.  He 
opined that the veteran's back disability had seriously 
deteriorated.

The veteran complained of low back pain on VA examination in 
January 1989.  He undressed normally.  He could stand on 
either foot unaided, and on his heels and toes.  Limitation 
of motion was noted.  There was no spasm or local tenderness.  
X-rays revealed minimal anterior spurring of L5 anteriorly 
and mild to marginal sclerosis and narrowing of the superior 
aspect of both sacroiliac joints.  

Subsequent VA outpatient treatment records reflect the 
veteran's complaints of low back pain.  

A VA X-ray report dated in February 1995 indicates 
degenerative changes of the spine.

A September 2004 questionnaire completed by a private 
physician indicates a diagnosis of degenerative arthritis and 
degenerative disc disease of the lumbar spine.  The physician 
related the veteran's back disability to service, noting that 
his back pain began in Korea.

The report of a VA MRI dated in September 2004 indicates an 
impression of mild degenerative arthritis and degenerative 
disc disease.

A VA examination was carried out in August 2007.  The veteran 
reported back trauma in 1951 secondary to an explosion, with 
conservative treatment.  He endorsed pain and limitation of 
motion.  Upon physical examination, the diagnosis was 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  The examiner opined that it was unlikely 
that the veteran's current spinal condition was related to 
the old apparently transitory complaint of low back pain in 
service.  He stated that the current degenerative disc 
disease and degenerative joint disease was still rather mild 
and was most likely than not age related because it was quite 
recent.

Careful review of the evidence has led the Board to conclude 
that service connection is not warranted for a low back 
disability.  In this regard, the Board acknowledges that the 
veteran has consistently reported trauma due to a shell 
concussion.  See 38 U.S.C.A. § 1154.  The Board accepts that 
there was an in-service trauma.  However, as noted above, his 
service medical records do not reflect any treatment for 
trauma to the back, and the veteran's spine was clinically 
normal on discharge examination.  These records do not 
disprove the happening of the event, but do tend to establish 
that there was an absence of pathology.  The Board 
acknowledges that the veteran complained of back pain and 
sought service connection for a back disability in 1955.  
Examination at that time did not reveal any disability of the 
low back.  Again, despite the complaints, a disease or 
residuals of injury was not identified.  The 1955 examination 
tended to confirm the normal separation examination.  
Although section 1154(b) relaxes an evidentiary requirement, 
that section deals only with the occurrence of an event, 
i.e., whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent evidence is generally 
required.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the veteran has consistently complained of back pain, 
the first evidence showing objective findings of a back 
disability dates to January 1989, when X-rays revealed 
minimal anterior spurring of L5 anteriorly and mild to 
marginal sclerosis and narrowing of the superior aspect of 
both sacroiliac joints.  However, none of the medical 
evidence links the veteran's current low back disability to 
any disease or injury in service.  Rather, the August 2007 VA 
examiner concluded that the current low back disability is 
not related to service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's low 
back, it does not contain competent evidence which relates 
this claimed disability to any injury or disease in service.  
The Board has considered the veteran's argument that the 
claimed disability is related to a reported incident in 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the evidence clearly points to a remote, post-
service onset of his degenerative disc disease and 
degenerative joint disease.  There is a remarkable lack of 
evidence of pathology in proximity to service or within many 
years of separation and the only nexus opinion is negative.  
Rather, the competent evidence clearly establishes that the 
post service diagnoses relating to the veteran's low back are 
not related to service.  The Board has considered the record 
and the testimony.  However, the most probative evidence 
consists of treatment records that do not show objective 
evidence of a low back disability until many years after 
service and the negative nexus medical opinion.  Absent 
reliable evidence relating this disability to service, the 
claim of entitlement to service connection must be denied.

In regard to the concept of continuity of symptomatology, the 
appeal also fails.  Here, there is a report of continuity of 
symptomatology.  See 38 C.F.R. § 3.303.  However, the veteran 
is not competent to establish that his symptoms are due to 
disc disease or arthritis as that requires medical 
competence.  Even if we were to accept that he has had pain 
since service, service connection may not be granted for pain 
in the absence of underlying disease or injury.  The Federal 
Circuit has noted that basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words: for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Here, the veteran's underlying pathology has been linked to 
post-service cause rather than his in-service injury.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


